NOTICE: This opinion is subject to motions for rehearing under Rule 22 as well
as formal revision before publication in the New Hampshire Reports. Readers are
requested to notify the Reporter, Supreme Court of New Hampshire, One Charles
Doe Drive, Concord, New Hampshire 03301, of any editorial errors in order that
corrections may be made before the opinion goes to press. Errors may be
reported by e-mail at the following address: reporter@courts.state.nh.us.
Opinions are available on the Internet by 9:00 a.m. on the morning of their
release. The direct address of the court’s home page is:
http://www.courts.state.nh.us/supreme.

                  THE SUPREME COURT OF NEW HAMPSHIRE

                             ___________________________


4th Circuit Court-Laconia Family Division
No. 2019-0126


                          IN RE GUARDIANSHIP OF K.B.

                           Argued: September 18, 2019
                         Opinion Issued: October 25, 2019

      Hansen Law Offices, PLLC, of Kennebunk, Maine (Albert Hansen on the
brief and orally), for the petitioner.


      Orr & Reno, P.A., of Concord (Jeremy D. Eggleton on the brief and
orally), for the respondents.

      HANTZ MARCONI, J. The petitioner appeals an order of the Circuit
Court (Carroll, Referee, approved by Garner, J.) denying her petition to modify
or terminate the guardianship of the respondents over her minor biological
daughter, K.B. The guardianship was granted by a court of the State of
Connecticut in 2010. Because we conclude that the circuit court did not have
jurisdiction over this petition to modify another state’s child-custody
determination, see RSA 458-A:14 (2018), we vacate and remand with
instructions to dismiss the petition.

       The record supports the following relevant facts. The petitioner gave
birth to K.B. in Connecticut in September 2007. The State of Connecticut
removed K.B. from the petitioner’s care shortly thereafter. K.B. has resided
with the respondents, respectively, her paternal grandmother and step-
grandfather, since 2008. The respondents have been K.B.’s guardians since
2010. The respondents and K.B. lived in New Hampshire from 2008 until the
summer of 2018, when they moved to Maine. The petitioner also lives in
Maine. According to the circuit court’s order, the whereabouts of K.B.’s
biological father, who is not a party to this action, are “not known.” The
petitioner alleged that K.B.’s father still lives in Connecticut, though neither the
petitioner nor the respondents have had any contact with him recently.

       The respondents’ guardianship over K.B. was originally granted by an
order of the Superior Court of Connecticut dated April 13, 2010. In that order,
the Connecticut court, in addition to granting the guardianship, stated the
following: “court finds the child a resident of New Hampshire, in 6 months, NH
would be the proper jurisdiction for reinstatement of parental guardianship.”
(Capitalization omitted.) In an order dated July 8, 2010, however, that same
court vacated its April order and entered a new order granting the respondents
a guardianship over K.B. The July order does not contain any language
regarding the child’s residence in New Hampshire or whether New Hampshire
would be the proper jurisdiction for modification of the guardianship.

       The instant petition was filed in the circuit court in 2017. It sought to
modify or terminate the respondents’ guardianship over K.B. on the ground
that “substitution or supplementation of parental care . . . is no longer
necessary.” The respondents filed an answer, as well as a motion to dismiss.
After a hearing, the court denied the petition, concluding that, under
Connecticut law, the respondents’ guardianship was permanent and therefore
not subject to modification. The petitioner subsequently filed a motion for
reconsideration, which the court denied, and this appeal followed.

       Because this appeal involves a petition to modify or terminate another
state’s child-custody determination, we must first determine whether the
circuit court had subject matter jurisdiction under the Uniform Child Custody
Jurisdiction and Enforcement Act (UCCJEA). See In re G. B., 167 N.H. 99, 102
(2014) (“The UCCJEA governs when a court of this state has jurisdiction to
make or modify a child custody determination.”); see also Unif. Child Custody
Jurisdiction & Enforcement Act § 201, cmt., 9-IA U.L.A. 673 (1999) (noting that
“jurisdiction to make a child custody determination is subject matter
jurisdiction”). Subject matter jurisdiction is jurisdiction over the nature of the
case and the type of relief sought. Appeal of Cole, 171 N.H. 403, 408 (2018). A
court lacks power to hear or determine a case concerning subject matter over
which it has no jurisdiction. Id. A party may challenge subject matter
jurisdiction at any time during the proceeding, including on appeal, and may
not waive subject matter jurisdiction. Id. The court may also raise subject
matter jurisdiction sua sponte. State v. Demesmin, 159 N.H. 595, 597 (2010).
The scope of a court’s jurisdiction pursuant to a statute, such as the UCCJEA,
presents a question of law. See Cole, 171 N.H. at 408.



                                        2
        To resolve this jurisdictional issue, we must interpret the UCCJEA as it
has been enacted in New Hampshire. We rely upon our ordinary rules of
statutory construction in doing so. See In the Matter of Ball & Ball, 168 N.H.
133, 137 (2015). Under those rules, we are the final arbiter of the legislature’s
intent as expressed in the words of the statute considered as a whole. Id. We
first look to the language of the statute itself, and, if possible, construe that
language according to its plain and ordinary meaning. Id. Where a statute
defines a particular word or phrase, however, that definition will govern. See
EEOC v. Fred Fuller Oil Co., 168 N.H. 606, 613 (2016). We construe all parts
of a statute together to effectuate its overall purpose and to avoid an absurd or
unjust result. Ball, 168 N.H. at 137.

      In addition to our ordinary rules of statutory construction, we may
consider the official comments to the UCCJEA. See In the Matter of Scott &
Pierce, 160 N.H. 354, 359 (2010). The consideration of official comments is
sensible because, as we have previously explained, “‘the intention of the
drafters of a uniform act becomes the legislative intent upon enactment.’” Ball,
168 N.H. at 137 (quoting Hennepin County v. Hill, 777 N.W.2d 252, 256 (Minn.
Ct. App. 2010)). We may also consider the interpretation of the UCCJEA by
other jurisdictions. See id. Opinions from courts in other jurisdictions are
relevant “‘because uniform laws should be interpreted to effect their general
purpose to make uniform the laws of those states that enact them.’” Id. at
137-38 (quoting Hill, 777 N.W.2d at 257); accord In the Matter of McAndrews &
Woodson, 171 N.H. 214, 220 (2018).

      “[T]he UCCJEA establishes the criteria for deciding which state’s courts
have subject matter jurisdiction to make a child custody decision involving
interstate custody disputes.” Harshberger v. Harshberger, 724 N.W.2d 148,
153 (N.D. 2006). It has been adopted in all fifty states. Monica Hof Wallace, A
Primer on Child Custody in Louisiana, 65 Loy. L. Rev. 1, 158 (2019). New
Hampshire adopted the UCCJEA in 2009. McAndrews, 171 N.H. at 218; see
RSA ch. 458-A (2018). The UCCJEA replaced the Uniform Child Custody
Jurisdiction Act (UCCJA), which New Hampshire had adopted in 1979. In the
Matter of Yaman & Yaman, 167 N.H. 82, 87 (2014).

      The UCCJEA was promulgated, in part, to resolve issues resulting from
decades of conflicting court decisions interpreting and applying the UCCJA.
McAndrews, 171 N.H. at 218. “The UCCJA turned out to have exploitable
loopholes allowing for concurrent jurisdiction in more than one state, which
encouraged jurisdictional competition . . . and forum shopping.” David Carl
Minneman, Annotation, Construction and Operation of Uniform Child Custody
Jurisdiction and Enforcement Act, 100 A.L.R. 5th 1, 1 (2002). The UCCJEA
addressed these problems, in part, by making clear that “[t]he continuing
jurisdiction of the original decree State is exclusive.” Unif. Child Custody
Jurisdiction & Enforcement Act § 202, cmt., 9-IA U.L.A. 674; see id. § 202(a),
9-IA U.L.A. 155 (Supp. 2017); RSA 458-A:13, I. In addition, the purposes of


                                       3
the UCCJEA, as described by its promulgating body, the National Conference of
Commissioners on Uniform State Laws, are, inter alia, to “‘[a]void jurisdictional
competition and conflict with courts of other States in matters of child
custody,’” to “‘[d]iscourage the use of the interstate system for continuing
controversies over child custody,’” and to “‘[a]void relitigation of custody
decisions of other States in this State.’” Yaman, 167 N.H. at 87 (quoting Unif.
Child Custody Jurisdiction & Enforcement Act § 101, cmt., 9-IA U.L.A. 657).

        The UCCJEA provides for two primary types of jurisdiction. Id.; see RSA
458-A:12; RSA 458-A:14. First, a court may have jurisdiction to make an
initial child-custody determination. RSA 458-A:12; see also RSA 458-A:1, III
(defining “[c]hild-custody determination” in pertinent part as “a judgment,
decree, or other order of a court providing for the legal custody, physical
custody, or visitation with respect to a child,” and specifying further that “[t]he
term includes a permanent, temporary, initial, and modification order”), VIII
(defining “[i]nitial determination” as “the first child-custody determination
concerning a particular child”). Second, a court may have jurisdiction to
modify a previous child-custody determination. See RSA 458-A:14; see also
RSA 458-A:1, XI (defining “[m]odification” as “a child-custody determination
that changes, replaces, supersedes, or is otherwise made after a previous
determination concerning the same child, whether or not it is made by the
court that made the previous determination”). We first discuss initial child-
custody jurisdiction.

       A court has jurisdiction to make an initial child-custody determination if
the state in which the court is located is the “home state of the child on the
date of the commencement of the proceeding,” or if it “was the home state of
the child within 6 months before the commencement of the proceeding and the
child is absent from this state but a parent or person acting as a parent
continues to live in this state.” RSA 458-A:12, I(a); see also RSA 458-A:1, VII
(defining “[h]ome state”). In addition, a court has initial child-custody
jurisdiction if:

      A court of another state does not have jurisdiction under [RSA 458-
      A:12, I(a)], or a court of the home state of the child has declined to
      exercise jurisdiction on the ground that this state is the more
      appropriate forum under RSA 458-A:18 or RSA 458-A:19, and:

            (1) The child and the child’s parents, or the child and at least
            one parent or a person acting as a parent, have a significant
            connection with this state other than mere physical
            presence; and

            (2) Substantial evidence is available in this state concerning
            the child’s care, protection, training, and personal
            relationships.


                                        4
RSA 458-A:12, I(b)(1)-(2); see also RSA 458-A:12, I(c)-(d) (providing two
additional avenues by which a court may have initial child-custody
jurisdiction).

       Turning now to modification jurisdiction, two requirements must be
satisfied in order for a court to have jurisdiction to modify another state’s child-
custody determination. See RSA 458-A:14; see also Snow v. Snow, 74 P.3d
1137, 1140-41 (Or. Ct. App. 2003). First, the modifying court must meet the
requirements for initial child-custody jurisdiction under either RSA 458-A:12,
I(a) or (b). RSA 458-A:14. Second, either “[t]he court of the other state [must]
determine[] it no longer has exclusive, continuing jurisdiction under RSA 458-
A:13 or that a court of this state would be a more convenient forum under RSA
458-A:18,” RSA 458-A:14, I, or, alternatively, “[a] court of this state or a court
of the other state [must] determine[] that the child, the child’s parents, and any
person acting as a parent do not presently reside in the other state,” RSA 458-
A:14, II. “In essence, the UCCJEA provides that unless all of the parties [listed
in RSA 458-A:14, II] . . . no longer live in the state that made the initial
determination sought to be modified, that state must first decide it does not
have jurisdiction or decline jurisdiction.” In re Custody of A.C., 200 P.3d 689,
691 (Wash. 2009) (en banc).

       In this case, the petitioner sought to modify or terminate the
respondents’ guardianship over K.B., a minor, which had been granted by a
Connecticut court. The Connecticut court’s order granting the guardianship is
a child-custody determination for UCCJEA purposes. See RSA 458-A:1, III
(defining “[c]hild-custody determination”); see also In re Guardianship of S.T.,
912 N.W.2d 262, 264, 266 (Neb. 2018) (applying UCCJEA to a proceeding for
guardianship of a minor). Because the petition sought the modification of
another state’s child-custody determination, the circuit court had jurisdiction
to entertain the petition only if the requirements of RSA 458-A:14 were
satisfied. See RSA 458-A:14; Snow, 74 P.3d at 1139, 1141.

      The requirements of RSA 458-A:14 were not satisfied. Even assuming
that the circuit court had initial child-custody jurisdiction under RSA 458-
A:12, I(a), which would satisfy the first requirement of RSA 458-A:14, the
record does not demonstrate that a court of the State of Connecticut has
“determine[d] it no longer has exclusive, continuing jurisdiction under
[Connecticut’s version of] RSA 458-A:13 or that a court of this state would be a
more convenient forum under [Connecticut’s version of] RSA 458-A:18.” RSA
458-A:14, I; see Scott v. Somers, 903 A.2d 663, 665 n.1, 667 (Conn. App. Ct.
2006) (noting that Connecticut has adopted the UCCJEA); Unif. Child Custody
Jurisdiction & Enforcement Act § 203, cmt., 9-IA U.L.A. 676.

      Under RSA 458-A:14, I, “the original decree State is the sole determinant
of whether jurisdiction continues.” Unif. Child Custody Jurisdiction &
Enforcement Act § 202, cmt., 9-IA U.L.A. 674; see also id. § 203, cmt., 9-IA


                                        5
U.L.A. 676 (explaining that the UCCJEA provision regarding modification
jurisdiction “complements” the provision regarding continuing, exclusive
jurisdiction); Yaman, 167 N.H. at 88. Thus, “[a] party seeking to modify a
custody determination must obtain an order from the original decree State
stating that it no longer has jurisdiction.” Unif. Child Custody Jurisdiction &
Enforcement Act § 202, cmt., 9-IA U.L.A. 674; accord Yaman, 167 N.H. at 88.
But see Rainbow v. Ransom, 990 A.2d 535, 536, 538 (Me. 2010) (concluding
that Maine had jurisdiction to modify Hawaii child-custody determination
where Hawaii court informed Maine court directly that it was declining
jurisdiction); RSA 458-A:9 (providing for judicial communications between
courts); Unif. Child Custody Jurisdiction & Enforcement Act § 110, cmt., 9-IA
U.L.A. 667 (contemplating that judicial communications may cover jurisdiction
in some circumstances).

        Here, although the April 2010 order that originally granted the
guardianship stated that New Hampshire “would be the proper jurisdiction for
reinstatement of parental guardianship,” the court subsequently vacated this
order, and the final guardianship order does not contain any language about
which state would be the appropriate jurisdiction for a future petition seeking
to modify the guardianship. Accordingly, the record does not contain “an order
from the original decree State stating that it no longer has jurisdiction.” Unif.
Child Custody Jurisdiction & Enforcement Act § 202, cmt. 1, 9-IA U.L.A. 674.
We have previously cautioned, in applying the UCCJA, that courts of this state
should not assume that another state has declined jurisdiction to modify an
initial child-custody determination unless the out-of-state court has expressly
done so. See Clarke v. Clarke, 126 N.H. 753, 755, 758 (1985); see also In re
J.W.S., 669 S.E.2d 850, 855-56 (N.C. Ct. App. 2008) (applying similar
reasoning under UCCJEA); cf. In re Marriage of Sareen, 62 Cal. Rptr. 3d 687,
693 (Ct. App. 2007) (noting that “[c]ases interpreting the . . . UCCJA . . . may
be persuasive in deciding cases under the UCCJEA, except where the two
statutory schemes vary”).1

       Furthermore, the record does not demonstrate that “[a] court of this state
or a court of the other state [has] determine[d] that the child, the child’s
parents, and any person acting as a parent do not presently reside in the other
state.” RSA 458-A:14, II (emphasis added). Although the circuit court
effectively found that K.B., her biological mother, and the guardians “do not
presently reside in” Connecticut, id., insofar as it found they all presently
reside in Maine, the trial court also found that the residence of K.B.’s biological

1 Even if the Connecticut court had not vacated its April 2010 order, we would not construe
that order as a “determin[ation] [that Connecticut] no longer has exclusive, continuing
jurisdiction under Section 202 [of the UCCJEA] or that a court of [New Hampshire] would be a
more convenient forum under Section 207 [of the UCCJEA].” Unif. Child Custody Jurisdiction
& Enforcement Act § 203, 9-IA U.L.A. 676; accord RSA 458-A:14; see Unif. Child Custody
Jurisdiction & Enforcement Act § 202, 9-IA U.L.A. 155 (Supp. 2017); id. § 207, 9-IA U.L.A. 682-
83.


                                              6
father was “not known.” The only evidence in the record with respect to the
father’s location is that he was alleged by the petitioner to still reside in
Connecticut. Accordingly, the circuit court did not determine that all of the
persons listed in RSA 458-A:14, II “presently reside” somewhere other than
Connecticut. Id.; see Melgar v. Campo, 161 P.3d 1269, 1273 (Ariz. Ct. App.
2007) (Arizona’s version of RSA 458-A:14, II not satisfied where “there [was] no
indication in the record that . . . Father has moved from” state that rendered
initial child-custody determination); C.B. v. B.B., 998 So. 2d 489, 492 (Ala. Civ.
App. 2008) (Alabama’s version of RSA 458-A:14, II not satisfied where “[t]he
parties d[id] not dispute that the father resides in” state that rendered initial
child-custody determination).

      In sum, the record does not demonstrate that the requirements of RSA
458-A:14, I or II were satisfied. We thus conclude that the trial court did not
have jurisdiction to entertain this petition to modify another state’s child
custody determination. See G. B., 167 N.H. at 104 (concluding that New
Hampshire retained continuing, exclusive jurisdiction over initial child custody
determination because “[i]t has not been demonstrated that any of the
determinations enumerated in subparagraphs (a) or (b) [in RSA 458-A:13, I,]
have been made in this case”). Accordingly, we vacate the court’s order and
remand with instructions to dismiss the petition. We conclude by addressing
the parties’ arguments as to the proper procedural disposition of this case.2

       At oral argument, the respondents contended that we should construe
the circuit court’s order as having determined, at least implicitly, that the court
lacked jurisdiction to modify the Connecticut guardianship. To the extent the
respondents argue that we should affirm any determination made by the circuit
court that it lacked jurisdiction to modify the Connecticut guardianship
because, pursuant to Connecticut law, the guardianship was permanent and
therefore not subject to modification, we cannot do so. This argument puts the
cart before the horse; the court could determine the legal status of the
guardianship only if it had subject matter jurisdiction. See Cole, 171 N.H. at
408 (“A court lacks power to hear or determine a case concerning subject
matter over which it has no jurisdiction.”). The UCCJEA, as it has been
enacted by the New Hampshire Legislature, controls whether the circuit court
had subject matter jurisdiction. G. B., 167 N.H. at 102. “The UCCJEA
specifically seeks to avoid a judicial analysis of substantive issues in the
determination of jurisdiction.” Welch-Doden v. Roberts, 42 P.3d 1166, 1173
(Ariz. Ct. App. 2002). The legal status of the respondents’ guardianship
pursuant to Connecticut law is not a relevant consideration under RSA 458-
A:14.

2 In light of our order issued shortly before oral argument requesting that the parties be prepared
to address subject matter jurisdiction under the UCCJEA, we exercise our discretion to consider
certain contentions raised for the first time at oral argument. See In the Matter of Gendron &
Plaistek, 157 N.H. 314, 319 (2008); State v. Tucker, 145 N.H. 723, 726 (2001).


                                                7
       To the extent the respondents argue that we should construe the circuit
court’s order as having implicitly conducted the jurisdictional analysis required
by the UCCJEA, the respondents fare no better. Even assuming the court’s
order can be reasonably construed in this manner, the court erred in
concluding that it had subject matter jurisdiction under the UCCJEA for the
reasons explained above. While we are sympathetic to the respondents’
position, we cannot waive subject matter jurisdiction, Cole, 171 N.H. at 408, no
matter how much we may “regret the delay that these proceedings . . . have
had on [K.B.]’s custody determination,” A.C., 200 P.3d at 693.

       By contrast, the petitioner argues that we should remand this case to the
circuit court without vacating its order, and instruct the court to communicate
with Connecticut regarding the disposition of the 2010 guardianship
proceeding. We decline to do so because, as explained above, the legal status
of the 2010 guardianship under Connecticut law is not relevant to whether the
circuit court had jurisdiction. To the extent the petitioner argues that we
should remand this case with instructions to the circuit court to communicate
with Connecticut regarding whether the Connecticut court intends to retain
jurisdiction over its 2010 child-custody determination, see RSA 458-A:9; Unif.
Child Custody Jurisdiction & Enforcement Act § 110, cmt., 9-IA U.L.A. 667, we
decline to do so given the petitioner’s acknowledgment at oral argument that
nothing prevents her from seeking an order from the Connecticut court
declining jurisdiction.

                                                 Vacated and remanded
                                                 with instructions to dismiss.

      HICKS and DONOVAN, JJ., concurred.




                                       8